Title: To Thomas Jefferson from Jesse Torrey, 17 January 1822
From: Torrey, Jesse
To: Jefferson, Thomas


Sir,
Chambersburg.
Jan. 17, 1822.
I am much gratified to learn by your favor of the 5th. inst. that you had read the first edition of the Moral Instructor, with satisfaction;—and that you do not consider the second edition improved by the omission of the selections from the Law of Nature.—But I hope, sir, that you did not derive an impression from my letter, that I could, by any means have it in view to obtain your opinion of that work for the purpose of publication. On the contrary I received what you said respecting it as perfectly confidential. I am well aware, that an attempt, by the emancipator of a nation from political oppression, to release it from the worse slavery of superstition, would be rewarded with resentment instead of thanks.—From the deep interest I feel, however, in the welfare of mankind, as a parent and a member of the human family, I sincerely hope you will not retire from the world’s stage, on which you have acted so conspicuous and useful a part, without bequeathing some explicit moments of your sentiments, whatever they may be, concerning religion and superstition. I beg you to be assured that my addressing you again; is not to draw you into a prolonged correspondence.In recurring to the copy of my first letter, I find that I had forgotten to ask your opinion of my plan of National Instruction, by the universal institution of gratuitous Libraries, as well as of the utility of a general circulation of the Moral Instructor. I have felt anxious to be favored with your sentiments on that subject ever since I devised the Project when  a youth; and intended to have conversed with you about it, when I was at your residence, and should, if I had not observed that you was preparing to go from home.—Indeed I attempted to write to you, when at the age of sixteen years, but could not compose a letter to suit myself, and dreaded the chagrin of not receiving an answer. Having lately concluded to recommence active endeavors to carry into execution my original project of free public Libraries, and conceiving that my success will be greatly accelerated by the influence and favorable opinions of individuals in whom the public confidence has been long concentrated, I should value the communication of your views on the subject, as an important benefit conferred on the community at large, and even on posterity, as well as on myself.—If you do not recollect the particular detail of the plan, you will find it delineated in the second and third sections of the first part of the Moral Instructor, and in the Appendix.If you should be disposed to favor me with a brief expression of your opinion of the probable benefit of circulating the Moral Instructor, (as published in the 2nd edition) generally among the American youth, I would thank you to look it over a few minutes and you will find several articles not in the first edition; the chief of which are, extracts from Washington’s Farewell Address, page 176 to 181. and from Franklin’s Life and Essays, page 194, to 211.I hope, Sir, you will permit my anxiety to promote the public welfare, to be my apology for thus again subjecting you to the irksome fatigue of the writing table, or the not perhaps less unpleasant alternative of declining to reply;—and in either result be assured of my great esteem and ardent friendship.Jesse Torrey, Junr
   From the age of ten to seventeen years, being employed, constantly except two or three months, in a plating manufactory, carried on my father and a partner, my opportunity for mental improvement, except by reflextion, was limited to sundays and evenings, which I devoted chiefly to reading.—At seventeen, I was removed from the shop to a boarding school, through the patronage of Col. Henry Rutgers, of New York.
